Citation Nr: 1125105	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for thoracic scoliosis.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder with anxiety.

3.  Entitlement to a compensable rating for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 2002 to July 2005 and from October 2007 to August 2009.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral plantar fasciitis, rated 0 percent, effective August 28, 2009 (the day after the Veteran's discharge from active duty) and denied, in part, service connection for thoracic scoliosis and adjustment disorder with anxiety.  The Veteran initiated an appeal in additional matters; his August 2010 substantive appeal limited his appeal to the issues stated.

The October 2009 rating decision denied service connection for adjustment disorder with anxiety, and thus far the RO has limited its consideration of the Veteran's claim of service connection for a psychiatric disability to such entity.  The Veteran's service treatment records (STRs) show that he received psychiatric diagnoses other than adjustment disorder with anxiety, to include PTSD and depression.  In light of the intervening precedent decision by the U.S. Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim of service connection for psychiatric disability should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope), the matter on appeal is expanded to encompass all psychiatric diagnoses shown (the issue is characterized accordingly).

Finally, in January 2010, the Veteran submitted a claim of service connection for Idiopathic Thrombocytopenic Purpura (ITP).  In his August 2010 substantive appeal, he mentioned such claim.  The RO has not adjudicated this issue, therefore the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2009). 

Thoracic spine disability:

A veteran will be considered to have been in sound condition when examined, accepted and enrolled in service, except as to defects, infirmities, or disorders noted at entrance into service, or where evidence or medical judgment is such as to warrant a finding that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. VAOPGCPREC 3-2003 (July 16, 2003).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran's STRs include a September 2001 enlistment examination report which does not note any back complaints or findings of back pathology (to include scoliosis).  The Veteran's spine was normal on clinical evaluation.  Therefore, he is presumed sound on entry in service as to back disability.  His STRs do not show any complaints or treatment as to the back during his first period of service.  He waived a separation examination, indicating that his overall health was good.  STRs from his second period of service report he received physical therapy for back pain.  An October 2008 scanogram found scoliotic curvature.  On October 2008 Medical Board examination, the Veteran reported that he experiences back pain about 3 times a week.  He indicated that the pain began in January 2005 (which would have been during his first period of service).  Scoliosis was diagnosed; it was noted that it pre-existed service.  The claims file does not contain an enlistment physical report for this period of service.

On August 2009 pre-service discharge VA examination, the Veteran reported chronic back pain which started one year prior; he indicated that onset was gradual.  He denied any previous history of trauma.  The examiner noted the October 2008 X-ray which found dextroscoliosis.  Physical examination of the spine revealed no tenderness on palpation; no loss of normal curvature; no limb dysfunction, atrophy, or fasciculation; range of motion studies revealed no evidence of discomfort or loss of mobility.  X-ray of the thoracic spine revealed:  No acute fracture or subluxation; mild levoscoliosis of the thoracic spine; no sclerotic or lytic bony lesion; and well-preserved intervertebral disc spaces.  Congenital thoracic scoliosis was diagnosed.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  Although the Veteran was provided with a pre-discharge VA general examination in August 2009 to include his thoracic spine claim, the examination report does not include an opinion that adequately addresses all the medical questions raised.  Accordingly, another examination to secure an adequate medical opinion (that comports with the standard on proof that must be accorded in this case) is necessary.

Psychiatric disability:

The Veteran's STRs show treatment, to include counseling and medication (Prozac), for irritability and anxiety.  Some records note diagnoses of possible PTSD and depression.  On May 2009 psychiatric evaluation, a staff psychiatrist recommended that the "service member" [Veteran] continue to receive supportive treatment for his mental health symptoms with VA after separation from the military. 

On August 2009 pre-discharge VA mental disorders examination, the examiner noted that the Veteran reported that he did not currently have a mental disorder and that he was not seeking [service-connection] for such.  The examiner observed that further evaluation was unnecessary, and such was not conducted.

Based on the August 2009 pre-discharge VA examination findings, the RO denied the Veteran service connection for adjustment disorder with anxiety, finding (in essence) that there was no current disability that could be related to the Veteran's service/treatment he received therein.

In his August 2010 substantive appeal, the Veteran stated "I have even got a new mental health check-up, why would you deny this without that?"  This suggests that there are pertinent records outstanding which must be secured.  

As was noted, the Veteran allegedly reported to an examiner (on August 2009 pre-service discharge VA mental health examination) that he did not have a mental health disorder; based on such report, the psychologist determined that the Veteran did not need further evaluation.  Given the treatment (counseling and medication) reported in service, the psychologist should not have deferred to the Veteran, who is a layperson as to whether or not he should have been evaluated.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Consequently, a VA psychiatric evaluation is necessary.

Rating for bilateral plantar fasciitis:

The Veteran asserts that the 0 percent rating assigned does not accurately portray the current severity for his bilateral plantar fasciitis.  As he was last evaluated for his foot disability nearly 2 years ago, a contemporaneous examination is necessary.  

This appeal is from the initial rating assigned with the award of service connection; "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:
1. The RO should ask the Veteran to identify all providers of treatment he has received for his back, feet, and psychiatric complaints since his August 2009 discharge from active duty, and to provide any releases needed to secure records of any such private treatment.  The RO should secure for the record copies of complete clinical records of all treatment identified.  

2. The RO should then arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any thoracic spine disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated studies should be completed.  Upon review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each thoracic spine disability found on examination or shown at any time since the Veteran's discharge from active duty in August 2009.  
(b) As to each diagnosed entity, please opine whether it was incurred or aggravated in service.  The examiner's opinion must specifically address the finding of scoliosis.  Since it was not noted on service entrance, the opinion must indicate whether there is any evidence in the record, or from the nature of the disability, that renders it undebatable that it pre-existed service (i.e., if the opinion is that it is congenital, provide citations medical texts/treatises supporting that scoliosis cannot be acquired).  Furthermore (since the problem was asymptomatic on service entrance, and became symptomatic during service), please indicate whether there is any evidence that renders it undetabatable from a medical standpoint that any pre-existing thoracic spine disability was not aggravated by (increased in severity during) service.   

3. The RO should also arrange for a psychiatric evaluation of the Veteran (by an appropriate psychiatrist or psychologist to determine the nature and etiology of each of his psychiatric disabilities, and in particular whether any psychiatric disability(ies) diagnosed (at any time since his separation from service) is/are related to psychiatric complaints and treatment in service.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examination should be in accordance with DSM-IV.  Based on record (including this remand) review and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each and every psychiatric disability entity the Veteran is shown to have.

(b) As to each chronic psychiatric disability diagnosed, please indicate whether it is at least as likely as not (50 percent or better probability) that such is related to the complaints/ treatment noted in service.  The examiner must identify the signs and symptoms which support each diagnosis, and explain the rationale for all opinions.

4. The RO should also arrange for a podiatry examination of the Veteran to determine the current nature and severity of the symptoms (and associated functional impairment) of his service-connected bilateral plantar fasciitis.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Findings reported should include detailed descriptions of any (and all) pathology and functional limitations associated with the disability. Any indicated studies or tests should be performed.  The examiner must explain the rationale for any opinions.

5. The RO should then readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

